917 F.2d 188
PETROLEUM HELICOPTERS, INC., and American Home AssuranceCompany, Petitioners,v.Mary E. BARGER and Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 90-4022.
United States Court of Appeals,Fifth Circuit.
Nov. 6, 1990.

Vance E. Ellefson, C. Theodore Alpaugh, III, Metairie, La., for petitioners.
Donald Shire, Sol. of Labor, U.S. Dept. of Labor NDOL, Washington, D.C., for respondents.
Mary Ellen Blade, Beckenstein, Oxford, Radford & Johnson, Beaumont, Tex., for Mary E. Barger.
Joshua T. Gillelan, II, Office of the Sol. of Labor, Washington, D.C., Benefits Review Bd., U.S. Dept. of Labor, for director.
Petition for Review of an Order of the Benefits Review Board.
Before CLARK, Chief Judge, GEE, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion September 4, 1990, 5 Cir., 1990, 910 F.2d 276)

BY THE COURT:

3
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.